By the Court:
It is not necessary to decide whether the note in this case is or is not negotiable, or to adopt or reject the principles of the cases cited on either side; for if it were not negotiable within the rules of decision, we should nevertheless consider it a promissory note, importing in itself a consideration.
From the first settlement of the state, it has been a universal practice among all classes of citizens, in making contracts, for the party who has received a consideration, according to the terms of ^agreement, to execute a written promise to pay a sum of money or other property for value received. Although the writing thus executed may want words of negotiability, or may contain conditions that destroy its negotiable character, the promisee rests in security upon his written contract, as evidence of his claim, and preserves no other proof of the transaction upon which it was founded. By common consent, actions have always been brought and sustained upon such instruments without setting forth or proving the consideration. Were the court now to establish a different doctrine, great mischief might ensue : numerous judgments would virtually be declared erroneous — existing contracts might be seriously affected, and a rule would be established contrary to the common understanding and usage of the country. A door would be open for controversy, whether the note were any evidence of debt, or whether the whole original contract must be made out in proof by the plaintiff? This is required neither by justice nor by common sense. A principle once established and continued by common consent, and with general approbation, ought to be received as the law of the land. It should not, but for very weighty reasons, indeed, be departed from or overruled. In this case, we are of opinion that no such reasons exist.
The objection to the manner in which the breach is assigned, is not well founded. The term “ currency ” in a contract, must be taken to mean current money, unless there be something in the contract itself to require a different interpretation. The case in 9 Johnson is considered clear on this point.
Judgment reversed.